                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

MAURICE MOORE,

                      Plaintiff,                                     4:18CV3124

       vs.
                                                                 MEMORANDUM
                                                                  AND ORDER
LAURIE YARDELY, 1 County Court
Judge;

                      Defendant.

      Plaintiff filed a Complaint on September 5, 2018. (Filing No. 1.) He has
been given leave to proceed in forma pauperis. (Filing No. 6.) The court now
conducts an initial review of Plaintiff’s Complaint to determine whether summary
dismissal is appropriate under 28 U.S.C. § 1915(e).

                                I. SUMMARY OF COMPLAINT

       Plaintiff brings this action against Lancaster County Court Judge Laurie
Yardley (“Judge Yardley”) in her official and individual capacities. In his
Complaint, Plaintiff alleges that on or about May 30, 2018, Judge Yardley, while
sitting as a member of the Nebraska Judicial Qualifications Commission
Disciplinary Board (hereinafter “Commission”), voted to dismiss Plaintiff’s
complaint against Judge Darla S. Ideus,2 another judge “who practice[d] in the

       1
          Plaintiff’s spelling of Defendant’s name is incorrect. The court will use the correct
spelling of Judge Yardley’s name throughout this order. (See Filing No. 1 at CM/ECF p. 5.)

       2
          Judge Ideus is a Lancaster County District Court judge who Plaintiff previously filed
suit against in this court, alleging that she injured his reputation and violated several provisions
of the Nebraska Constitution, 42 U.S.C. § 1983, and his right to equal protection of the laws by
denying Plaintiff’s motion to modify child support and his application to proceed in forma
pauperis in state court. (See Filing Nos. 1 & 6, Case No. 4:18CV3052.) The court dismissed
Plaintiff’s suit against Judge Ideus with prejudice because his claims were barred by sovereign
same Hall of Justice and Law Enforcement Center . . . with [Judge Yardley].”
(Filing No. 1 at CM/ECF pp. 2, 5.) Plaintiff alleges Judge Yardley’s action violated
“Canon, Code of Judicial Conduct,” several provisions of the Nebraska
Constitution, 42 U.S.C. § 1983, and his right to equal protection of the laws. (Id. at
CM/ECF pp. 2–4.) Based on the documents attached to Plaintiff’s Complaint,
Plaintiff seems to allege, in conclusory fashion, that Judge Yardley’s actions were
racially motivated. (Id. at CM/ECF p. 6.)

       For relief, Plaintiff seeks damages in the amount of $1 million. (Id. at
CM/ECF p. 4.) Plaintiff also asks for a declaration that Judge Yardley’s action
caused him emotional injuries and violated the Code of Judicial Conduct, the
Nebraska Constitution, 3 42 U.S.C. § 1983, and Plaintiff’s right to equal protection
of the laws. (Id. at CM/ECF pp. 3–4.)

           II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when


immunity and judicial immunity. (Filing Nos. 6 & 7, Case No. 4:18CV3052.) The court takes
judicial notice of the records in that case.

       3
        Violations of state laws do not by themselves state a claim under 42 U.S.C. § 1983.
Ebmeier v. Stump, 70 F.3d 1012, 1013 (8th Cir. 1995).

                                            2
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

                               III. DISCUSSION

A. Sovereign Immunity

       Plaintiff sued Judge Yardley, a state county court judge, in her official
capacity and in her individual capacity. Sovereign immunity prevents the court
from exercising jurisdiction over claims for damages against Judge Yardley in her
official capacity.

       The Eleventh Amendment bars claims for damages by private parties against
a state. See, e.g., Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618-19 (8th Cir.
1995); Dover Elevator Co. v. Arkansas State Univ., 64 F.3d 442, 446-47 (8th Cir.
1995). Any award of retroactive monetary relief payable by the state, including for
back pay or damages, is proscribed by the Eleventh Amendment absent a waiver of
immunity by the state or an override of immunity by Congress. See, e.g., Dover
Elevator Co., 64 F.3d at 444; Nevels v. Hanlon, 656 F.2d 372, 377-78 (8th Cir.
1981). A state’s sovereign immunity extends to public officials sued in their
official capacities as “[a] suit against a public employee in his or her official
capacity is merely a suit against the public employer.” Johnson v. Outboard
Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999).

                                        3
       Here, Plaintiff brought suit against Judge Yardley in her official capacity. As
a county court judge within the Nebraska Judicial Branch, Judge Yardley is a state
official, and Plaintiff’s official-capacity claims are claims against the state. See
Tyler v. Kimes, No. 8:18CV74, 2018 WL 3057873, at *2 (D. Neb. June 20, 2018)
(citing Tisdell v. Crow Wing Cnty., No. CIV. 13-2531 PJS/LIB, 2014 WL
1757929, at *7 (D. Minn. Apr. 30, 2014) (official-capacity claims against state
court judge are claims against state)). There is nothing in the record before the
court showing that the State of Nebraska waived, or that Congress overrode,
sovereign immunity in this matter. Therefore, this court lacks jurisdiction over
Plaintiff’s damages claim against Judge Yardley in her official capacity.

B. Quasi-Judicial Immunity

       Plaintiff also seeks monetary and declaratory relief against Judge Yardley in
her individual capacity. Thus, the court must consider whether the doctrine of
judicial immunity applies to bar Plaintiff’s claims.

       A judge is immune from suit, including suits brought under 42 U.S.C. §
1983, to recover for alleged deprivation of civil rights, in all but two narrow sets of
circumstances. Woodworth v. Hulshof, 891 F.3d 1083, 1090 (8th Cir. 2018);
Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012). “First, a judge is not immune
from liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial
capacity. Second, a judge is not immune for actions, though judicial in nature,
taken in the complete absence of all jurisdiction.” Woodworth, 891 F.3d at 1090-91
(quoting Schottel, 687 F.3d at 373). An act is judicial if “it is one normally
performed by a judge and if the complaining party is dealing with the judge in his
judicial capacity.” Id. (internal citations omitted). Absolute judicial immunity is
not overcome by allegations of bad faith or malice. Mireles v. Waco, 502 U.S. 9,
11-12 (1991); Stump v. Sparkman, 435 U.S. 349, 356-57 (1978).




                                          4
       As the foregoing indicates, Judge Yardley’s status as a judge is not
determinative of whether she is entitled to immunity. Rather, “[t]he touchstone for
the doctrine’s applicability has been ‘performance of the function of resolving
disputes between parties, or of authoritatively adjudicating private rights.’” Simes
v. Arkansas Judicial Discipline & Disability Comm’n, No. 4:10CV01047 JFB,
2012 WL 4469264, at *6 (E.D. Ark. Sept. 27, 2012), aff’d, 734 F.3d 830 (8th Cir.
2013) (quoting Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 435–36 (1993));
see also Forrester v. White, 484 U.S. 219, 227 (1988) (“immunity is justified and
defined by the functions it protects and serves, not by the person to whom it
attaches”) (emphasis in original). Here, Plaintiff is suing Judge Yardley for actions
she took as a member of the Commission, rather than for actions taken in her usual
role as a state county court judge. “Judicial immunity . . . extends to others who
perform functions closely associated with the judicial process [and] [j]udges and
officials who have duties that are functionally comparable to those of judges are
entitled to absolute immunity.” Simes, 2012 WL 4469264, at *6 (internal citation
omitted). As the United States District Court for the Eastern District of Arkansas,
in a decision by Judge Joseph F. Bataillon of this court sitting by designation,
explained in Simes:

             To determine which persons are covered under quasi-judicial
      immunity, courts employ a functional approach under which absolute
      immunity flows not from rank or title or location within the
      government, but from the nature of the responsibilities of the
      individual officer. See Cleavinger v. Saxner, 474 U.S. 193, 201
      (1985); Butz v. Economou, 438 U.S. 478, 512–16 (1978); Howard v.
      Suskie, 26 F.3d 84, 86 (8th Cir. 1994) (noting crucial distinction
      between agency actions which begin or are part of a judicial or quasi-
      judicial administrative process, and agency actions which are
      independent of such a process). Whether the function of a person or
      entity is “a ‘classic’ adjudicatory function so as to entitle [them] to the
      protection of absolute immunity as opposed to qualified immunity
      turns on a number of factors.” Brown v. Griesenauer, 970 F.2d 431,
      436 (8th Cir. 1992); Krueger v. Lyng, 4 F.3d 653, 656 (8th Cir. 1993).
      Those factors are: “‘(a) the need to assure that the individual can
      perform his [or her] functions without harassment or intimidation; (b)

                                          5
      the presence of safeguards that reduce the need for private damages
      actions as a means of controlling unconstitutional conduct; (c)
      insulation from political influence; (d) the importance of precedent;
      (e) the adversary nature of the process; and (f) the correctability of
      error on appeal.’” Buser v. Raymond, 476 F.3d 565, 568 (8th
      Cir.2007) (quoting Krueger, 4 F.3d at 656).

             Weighing     evidence,    making     factual    determinations,
      determining sanctions, and issuing written decisions are duties
      functionally comparable to the duties performed by courts. See
      Dunham [v. Wadley], 195 F.3d [1007,] 1011 [(8th Cir. 1999)]
      (affording absolute quasi-judicial immunity to veterinary examining
      board); Dixon v. Clem, 492 F.3d 665, 674 (6th Cir. 2007) (actions as a
      hearing officer of state administrative tribunal clearly taken in a
      judicial capacity); McKeown [v. New York State Comm'n on Judicial
      Conduct], 377 Fed. App'x 121[, 2010 WL 1977825 (2d Cir. 2010)]
      (those involved in preparing and adjudicating attorney discipline
      proceedings are eligible for absolute immunity); Disraeli v. Rotunda,
      489 F.3d 628, 635 (5th Cir. 2007) (state securities board members
      immune); Krueger, 4 F.3d at 653 (actions in appointing hearing
      examiner and adopting recommendations was adjudicatory in nature;
      actions of committee members in firing employee were not); VanHorn
      v. Oelschlager, 457 F.3d [844,] 847 [(8th Cir. 2006)] (“[p]ersons who
      perform quasi-judicial functions are [also] entitled to absolute
      immunity”); but see DiBlasio v. Novello, 344 F.3d 292, 296–302 (2d
      Cir. 2003) (summary suspension process too dissimilar to judicial
      process to warrant absolute immunity).

Simes, 2012 WL 4469264, at *7.

      With the foregoing in mind, the court examines the nature of Judge
Yardley’s actions as a Commission member to determine whether she is entitled to
quasi-judicial immunity. Nebraska law clearly outlines the responsibilities of the
Commission. See Neb. Const. Art. V, §§ 28–30; Neb. Rev. Stat. §§ 24-715 to 24-
728. In relevant part, the statute provides:




                                        6
      Any citizen of the State of Nebraska shall have the right at all times to
      complain to the Commission on Judicial Qualifications with reference
      to the acts, activities, or qualifications of any . . . judge of any of the
      courts of the State of Nebraska or to request that the commission
      consider the qualifications of any . . . judge of any of the courts of the
      State of Nebraska. Upon receipt of any such complaint or request, the
      commission shall make such investigation as it determines to be
      necessary. The commission shall have the right to subpoena
      witnesses; to hold hearings; to require the Justice or judge to submit to
      physical or mental examination by medical experts; to appoint special
      masters to conduct hearings; to make independent investigations,
      either by members of the commission or by special investigators
      employed by the commission; to hold confidential prehearing
      proceedings with the person or persons filing the complaint or request,
      or with his or her or their agents or attorneys; and to hold confidential
      prehearing proceedings with the judge or Justice involved in the
      complaint or request.

Neb. Rev. Stat. § 24-721. If the Commission finds probable cause for disciplinary
action, the Commission must reprimand the judge or order a formal open hearing
and make recommendations to the Nebraska Supreme Court on the appropriate
discipline. Id. The Nebraska Supreme Court has established rules for procedure
applicable to the Commission. Neb. Rev. Stat. § 24-727; see also Neb. Ct. R. §§ 5-
101 to -123.

       Based on the nature of the Commission’s activities and the allegations of the
Complaint, the court concludes that Judge Yardley is entitled to quasi-judicial
immunity. It is evident from the allegations of Plaintiff’s Complaint that Judge
Yardley performed adjudicatory functions as outlined by the statute. Plaintiff
complained to the Commission about Judge Ideus and Judge Yardley, with the
other Commission members, investigated Plaintiff’s complaint and determined that
it did not support a finding of a violation of the Judicial Code of Conduct. (Filing
No. 1 at CM/ECF p. 5.) Clearly, Commission members must be able to make these
determinations without fear of intimidation or harassment and free from political
influence. Moreover, judicial review of Commission action is available through the


                                          7
Nebraska Supreme Court. Thus, the relevant factors weigh in favor of the court
finding Judge Yardley is entitled to absolute quasi-judicial immunity. See Simes,
2012 WL 4469264, at *9 (weighing factors and finding members of the Arkansas
Discipline & Disability Commission were absolutely immune from damages
claims in their individual capacities). Accordingly, Plaintiff’s individual-capacity
claims against Judge Yardley for money damages are barred on the basis of quasi-
judicial immunity.

C. Requests for Declaratory Relief

       Plaintiff also seeks declaratory relief. While sovereign immunity and judicial
immunity are not bars to certain actions for declaratory relief, see Alden v. Maine,
527 U.S. 706, 757, (1999); Pulliam v. Allen, 466 U.S. 522, 536-38 (1984); Ex
Parte Young, 209 U.S. 123 (1908), Plaintiff is not entitled to such relief. Plaintiff
essentially asks for a declaration that Judge Yardley caused him emotional injury
and violated the Code of Judicial Conduct, the Nebraska Constitution, 42 U.S.C. §
1983, and Plaintiff’s right to equal protection of the laws. (Filing No. 1 at CM/ECF
pp. 3–4.) These are requests for a declaration of past liability. They do not pertain
to Plaintiff’s future rights. Therefore, a declaratory judgment would serve no
purpose and is not available. See Moore v. Gerrard, No. 4:15CV3140, 2016 WL
8376696, at *2 (D. Neb. Feb. 22, 2016) (declaration of past liability precluded by
judicial immunity); Jacobson v. Bruning, No. 4:06-CV-3166, 2007 WL 1362638,
at *2 (D. Neb. Apr. 24, 2007) (“a declaratory judgment establishing past liability
of the State is . . . forbidden by the Eleventh Amendment” (italics in original)
(citing Verizon Maryland, Inc. v. Pub. Serv. Comm’n of Maryland, 535 U.S. 635,
646 (2002))), aff’d, 281 F. App’x 638 (8th Cir. 2008); Hansen v. Vampola, No.
4:07CV3074, 2007 WL 1362689, at *2 (D. Neb. Apr. 16, 2007) (“A declaratory
judgment establishing only the past liability of the state is forbidden by the state’s
sovereign immunity preserved by the Eleventh Amendment to the Constitution.”
(bold in original)).




                                          8
                                    IV. CONCLUSION

      For the foregoing reasons, the court will dismiss this action. The court will
not provide Plaintiff with an opportunity to file an amended complaint because it is
apparent that amendment would be futile. Plaintiff’s pending objection (filing no.
7) “against Clerk Denise M. Lucks . . . appearing on the record as legal
representation for any one to [i]nclude the Defendant” is denied as moot.

        IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s Complaint is dismissed with prejudice pursuant to 28
U.S.C. § 1915(e)(2).

        2.    Plaintiff’s objection (filing no. 7), docketed as a motion, is denied as
moot.

    3.   A separate judgment will be entered in accordance with this
Memorandum and Order.

        Dated this 19th day of April, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          9
